Citation Nr: 0934689	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-17 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability as secondary to right knee disability.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for depression as 
secondary to service-connected disability.

5.  Entitlement to service connection for low back disability 
as secondary to service-connected disability.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant claims active duty service as an Air Reserve 
Officer in the Air Force Health Professions Scholarship 
Program.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2009, the appellant testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant has perfected an appeal with respect to the 
issues of entitlement to service connection for left knee 
disability and a sleep disorder as well as entitlement to 
TDIU.  In pursuing this appeal, the appellant later clarified 
that he was seeking service connection for left knee 
disability as secondary to a right knee disability, which he 
claims was incurred during a period of active duty.  The 
right knee is not service-connected.  Accordingly, the claim 
of service connection for a left knee disability is clearly 
inextricably intertwined with a claim of service connection 
for right knee disability.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

In a decision dated June 2007, the RO denied claims of 
service connection for right knee disability, depression, and 
a spinal disorder as secondary to left knee disability.  A 
statement from the appellant in March 2008, and a Statement 
of Accredited Representation in Appealed Case dated April 
2008, clearly argued that service connection for right knee 
was warranted.  The appellant's representative noted that 
this issue was to be discussed at an upcoming Board hearing, 
and also indicated that the conditions included low back 
injury and depression.

The Board construes the March 2008 and April 2008 written 
statements as constituting a timely notice of disagreement 
(NOD) as to the issues of entitlement to service connection 
for right knee disability, depression and low back 
disability.  Accordingly, the Board is required to remand 
these issues to the RO for issuance of a statement of the 
case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(NOD initiates review by the Board of the RO's denial of the 
claim, and bestows jurisdiction on the Court, so the Board 
must remand such issue to the RO, for issuance of an SOC).

The Board observes that the National Personnel Records Center 
(NPRC) has indicated that there was no documentation that 
placed the appellant on active duty on July 13, 1981, which 
appears to be the date of the appellant's right knee injury.  

It is important to note that only service department records 
can establish if and when a person was serving on active 
duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 
232, 237 (1994). Service department records are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.

However, the record contains anecdotal evidence from the 
appellant and the available records that the appellant may 
have been serving on active duty.  In this respect, the 
appellant's personnel records reflect that he was appointed 
as an Air Reserve Officer in the Air Force Health Professions 
Scholarship Program.  

Briefly summarized, the contract signed between the appellant 
and the military obligated the military to pay for the 
appellant's educational costs to attend Michigan State 
University College of Osteopathic Medicine in exchange for 
the appellant serving a 45-day period of "active duty" 
during the summer break.  See Pub. Law 92-426, the Uniformed 
Services University of the Health Sciences and Armed Forces 
Health Professions Scholarship Program (describing that 
acceptance into the program required a participant to "serve 
on active duty."  See generally 38 U.S.C.A. §§ 101(21)(B), 
(22)(B) (defining active duty or active duty for training as 
including commissioned officers of the "Regular or Reserve 
Corps of the Public Health Service").

The appellant reports serving on active duty for the entire 
summer of 1981 beginning on July 7, 1981.  The record 
reflects that, on July 12, 1981, the appellant was issued a 
military identification card.  The information contained 
therein was verified as correct by the "Chief of Special 
Programs, Office of the Surgeon."  

A physical therapy evaluation report from Bingham Medical 
Center, dated August 12, 1981, reflects a history that the 
appellant injured his right knee while jumping on July 13, 
1981.  The appellant underwent arthroscopic surgery of the 
right knee on August 21, 1981, and the medical bill was 
submitted to "USAF RGN HOSPITAL MAXWELL" as a worker's 
compensation case.  

The appellant further reports that he reported to sick call 
at the Maxwell Air Force Base Outpatient Clinic/42nd Air Wing 
Hospital outpatient treatment clinic, where he received 
treatment before and after his surgery.  See Appellant's 
statement to Congresswoman C.B., received on March 10, 2008.

The Board finds that VA has a further obligation to obtain an 
answer from the NPRC, or any other appropriate agency such as 
the entity who runs the Air Force Health Professions 
Scholarship Program and the Department of Personnel at 
Maxwell Air Force Base, as to whether the appellant was on 
active duty from July 7, 1981 through September 1981.  These 
entities should be provided a copy of the appellant's 
personnel records (highlighting the issuance of a military 
identification card on July 12, 1981 and the billing records 
from Bingham Medical Center), the May 2009 affidavit from 
former NCOIC E.A.V., Jr., the December 2008 statement from 
W.I., M.D., and the appellant's statement to Congresswoman 
C.B., received on March 10, 2008 (which summarizes his 
description of his active duty status at that time).  See 
Capellan v Peake, 539 F.3d 1373 (Fed. Cir. 2008) (holding 
that VA's duty to assist in verifying service extends to 
submitting all relevant materials provided by the claimant).

Otherwise, the Board has no basis to even consider a service 
connection claim based upon this claimed time period.  See 38 
U.S.C.A. §§ 101(24), 1110.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an answer from the NPRC, or any 
other appropriate agency such as the 
entity who runs the Air Force Health 
Professions Scholarship Program and/or the 
Department of Personnel at Maxwell Air 
Force Base, as to whether the appellant 
was on active duty from July 7, 1981 to 
September 1981.  These entities should be 
provided a copy of the following:
    
a) the appellant's personnel records 
(highlighting the issuance of a 
military identification card on July 
12, 1981 and the billing records from 
Bingham Medical Center);

b) the appellant's statement to 
Congresswoman C.B., received on March 
10, 2008;

c) the May 2009 affidavit former NCOIC 
E.A.V., Jr.; and

d) the December 2008 statement from 
W.I., M.D.

2.  If possible, contact the Maxwell Air 
Force Base Outpatient Clinic/42nd Air Wing 
Hospital outpatient treatment clinic to 
obtain any clinical records of treatment 
for right knee disability from July 
through September 1981.

3.  Issue the appellant a statement of the 
case with regard to the June 2007 RO 
decision which denied the claims for 
service connection for right knee 
disability, depression and low back 
disability.  The appellant should be 
informed of his appellate rights and of 
the actions necessary to perfect an appeal 
on these issues.  Thereafter, these issues 
are to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

4.  Then, readjudicate the claims on 
appeal before the Board at this time.  If 
the decision remains adverse to the 
appellant, provide the appellant and his 
representative a supplemental statement of 
the case and allow and appropriate period 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

